

Amendment to
EQT Corporation
2005 Directors’ Deferred Compensation Plan
This Amendment (this “Amendment”) to the EQT Corporation 2005 Directors’
Deferred Compensation Plan, as amended and restated through December 3, 2014
(the “Plan”), is approved by the Board of Directors of EQT Corporation as of
this 2nd day of October 2018 (the “Amendment Date”). Capitalized terms used
herein and not otherwise defined have the meanings given to such terms in the
Plan.
1.Effective Time. This Amendment shall become effective as of the Amendment
Date. Except as expressly set forth herein, the Plan shall remain in full force
and effect in accordance with its terms.
2.Phantom Stock Award. Section 4.1 of the Plan is hereby amended and restated in
its entirety as follows:
As of the date of any Phantom Stock award pursuant to the terms of an Awarding
Plan, the Phantom Stock Account of a Participant receiving such award shall be
credited with the number of Phantom Stock units as specified in such award.
Separate subaccounts shall be maintained to accommodate different forms and
media of payment applicable to specific Phantom Stock Agreements. Except as
provided in Section 10.1 of the 2005 Plan, the Company shall not be required to
contribute any shares or other property to an Irrevocable Trust for such awards.
3.Investment Direction. Section 5.2 of the Plan is hereby amended and restated
in its entirety as follows:
A Participant may direct that amounts deferred pursuant to his or her Enrollment
Form be deemed to be invested in one or more of the Investment Options (a “New
Money Election”) and credited with shares or units in each such Investment
Option in the same manner as equivalent contributions would be invested under
the same investment options available under the EQT 401(k) Plan. Except as
otherwise provided below, a A Participant may direct that amounts previously
credited to his or her Deferral Account be transferred between and among the
then available Investment Options (a “Reallocation Election”). A Participant may
make a New Money Election to invest in the Company Stock Fund or to cease future
investments in such Fund in the same manner as any other Investment Option.
Reallocation Elections, however, may not direct that amounts previously credited
to a Participant’s Company Stock Fund be transferred out of such Fund and into
another Investment Option or that amounts previously credited to another
Investment Option be transferred out of such. Reallocation Elections from other
Investment Options and into the Company Stock Fund are permitted.
A Participant’s Deferral Account shall only be deemed to be invested in
Investment Options for purposes of crediting investment gain or loss under
Section 5.4 of the Plan, and the Company shall not be required to actually
invest, on behalf of any Participant, in any Investment Option. The Company may,
but shall not be required to, make contributions to an Irrevocable Trust in an
amount equal to the amounts deferred by Participants and actually invest such
contributions in the Investment Options elected by a particular Participant;
provided, however, that the Company shall contribute shares of Company common
stock to the Irrevocable Trust in an amount equal to the aggregate number of
shares of Company common stock represented by Participant investment directions
to the Company Stock Fund. Any such contributions by the Company to an
Irrevocable Trust and related investments shall be solely to assist the Company
in satisfying its obligations under this Plan, and no Participant shall have any
right, title or interest whatsoever in any such contributions or investments.
Participant investment elections with respect to Deferral Accounts shall be made
by written notice to the Committee in accordance with procedures established by
the Committee; provided, however, that investment directions to an Investment
Option must be in multiples of whole percentage points (1%). Any such investment
election shall be effective no later than three business days following the date
on which the written notice is received and shall remain in effect until changed
by the Participant. In the event that a Participant fails to direct the
investment of his or her Deferral Account, the Committee shall direct such
Participant’s Deferral Account to the Investment Option that corresponds with
the investment option under the EQT 401(k) Plan that is then designated by the
Company’s Benefits Investment Committee (the “BIC”) as the default investment
option under the EQT 401(k) Plan.
4.Investment Options and Changes to Investment Options. Section 5.3 of the Plan
is hereby amended and restated in its entirety as follows:
Except as otherwise determined in the sole discretion of the BIC, the Investment
Options under the 2005 Plan shall be the same investment options available under
the 401(k) Plan from time to time. Any change to any investment options
available under the 401(k) Plan as determined in the sole discretion of the BIC
shall, unless otherwise determined by the BIC, be a change to the Investment
Options available under the 2005 Plan. No such action shall require an amendment
to the 2005 Plan. Prior to the change or elimination of any Investment Option
under the 2005 Plan, the Committee shall provide written notice to each
Participant with respect to whom a Deferral Account is maintained under the 2005
Plan, and any Participant who has directed any part of his or her Deferral
Account to such Investment Option shall be permitted to redirect such portion of
his or her Deferral Account to another Investment Option offered under the 2005
Plan, except that Reallocation Elections may not direct that amounts invested in
the Company Stock Fund be transferred out of such Fund and into another
Investment Option.
5.Hardship Withdrawal from Deferral Account.. Section 6.3 of the Plan is hereby
amended and restated in its entirety as follows:
In the event that the Committee, in its sole discretion, determines upon the
written request of a Participant in accordance with procedures established from
time to time by the Committee, that the Participant has suffered an
unforeseeable emergency, the Company may pay to the Participant in a lump sum,
as soon as administratively feasible following such determination, an amount
necessary to meet the emergency, but not exceeding the aggregate balance of such
Participant’s Deferral Account as of the date of such payment (a “Hardship
Withdrawal”). Any such Hardship Withdrawal shall be subject to any income tax
withholding required under applicable law. The Participant shall provide to the
Committee such evidence as the Committee may require to demonstrate that such
emergency exists and financial hardship would occur if the withdrawal were not
permitted.
For purposes of this Section 6.3, an “unforeseeable emergency” shall mean a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, or as otherwise defined in Section 409A of the Code from time
to time. The amount of a Hardship Withdrawal may not exceed the amount the
Committee reasonably determines to be necessary to meet such emergency needs
(including taxes incurred by reason of a taxable distribution) after taking into
account the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by the cessation of future deferrals under
the 2005 Plan.
The form of payment of the Hardship Withdrawal shall be a lump sum cash payment.
For purposes of reducing a Participant’s Deferral Account and adjusting the
balances in the various Investment Options in which such reduced Deferral
Account is deemed to be invested to reflect such Hardship Withdrawal, amounts
represented by such Hardship Withdrawal shall be deemed to have been withdrawn
first, on a pro rata basis, from each of the Investment Options in which that
portion of his or her Deferral Account is deemed to be invested in Investment
Options other than the Company Stock Fund (the “Non-Stock Investments”) and,
second, to the extent the Hardship Withdrawal cannot be fully satisfied by a
deemed withdrawal of the Non-Stock Investments, from the portion deemed to be
invested in the Company Stock Fund.
Notwithstanding the preceding, t To the extent the Participant had directed that
any portion of his or her Deferral Account be invested in the Company Stock
Fund, the Company shall distribute such portion in such number of shares of
Company common stock based on the value at the date of distribution.
6.Funding. Section 10.1 of the Plan is hereby amended and restated in its
entirety as follows:
The Company’s obligation to pay benefits under the 2005 Plan shall be merely an
unfunded and unsecured promise of the Company to pay money in the future. Except
as provided in Section 5.2, p Prior to the occurrence of a Change in Control,
the Company, in its sole discretion, may make contributions to an Irrevocable
Trust to assist the Company in satisfying all or any portion of its obligations
under the 2005 Plan. Regardless of whether the Company contributes to an
Irrevocable Trust, Participants, their Beneficiaries and their respective heirs,
successors and assigns, shall have no secured interest or right, title or claim
in any property or assets of the Company.
Notwithstanding the foregoing, upon the occurrence of a Change in Control, the
Company shall make a contribution to an Irrevocable Trust in an amount which,
when added to the then value of any amounts previously contributed to an
Irrevocable Trust to assist the Company in satisfying all or any portion of its
obligations under the 2005 Plan, shall be sufficient to bring the total value of
assets held in the Irrevocable Trust to an amount not less than the total value
of all Participants’ Accounts under the 2005 Plan as of the Valuation Date
immediately preceding the Change in Control; provided that any such funds
contributed to an Irrevocable Trust pursuant to this Section 10.1 shall remain
subject to the claims of the Company’s general creditors and provided, further,
that such contribution shall reflect any Conversion Event described in Section
4.3 of the 2005 Plan. Upon the occurrence of the Change in Control, any
adjustments required by Section 4.3 of the 2005 Plan shall be made, and the
Company shall provide to the trustee of the Irrevocable Trust all 2005 Plan
records and other information necessary for the trustee to make payments to
Participants under the 2005 Plan in accordance with the terms of the 2005 Plan.




